UNITED STATES DISTRICT COURT                                                 April 9, 2020
SOUTHERN DISTRICT OF NEW YORK

ALPHANSO MARSHALL,

                                Plaintiff,                               ORDER

                  – against –                                        16 Civ. 8774 (ER)

GARDEN STATE ENGINE & EQUIPMENT
COMPANY, INC., and BARRY M BROWN,

                                Defendants.


Ramos, D.J.:

         On November 11, 2016, the above-captioned matter was removed to this Court from

Supreme Court, County of Bronx. Doc. 1. On January 18, 2017, defendants filed a notice of

consent to change attorney. Doc. 6. There has been no communication from the parties since

then.

         The parties are ORDERED to file a status report by May 2, 2020. Failure to comply with

this Order may result in sanctions, including dismissal for failure to prosecute. See Fed. R. Civ.

P. 41.

           SO ORDERED.

Dated:     April 9, 2020
           New York, New York
                                                             _______________________
                                                              Edgardo Ramos, U.S.D.J.
